MEMORANDUM **
Lakhbir Singh Dhillon, a native and citizen of India, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an Immigration Judge’s (“U”) order denying his application for asylum and withholding of deportation. We have jurisdic*469tion under 8 U.S.C. § llOSaia).1 “Where, as here, the BIA adopts the IJ’s decision while adding its own reasons, we review both decisions.” Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000). We deny the petition.
The IJ’s and BIA’s adverse credibility determinations are supported by substantial evidence and specific, cogent reasons. See de Leon-Barrios v. INS, 116 F.3d 391, 394 (9th Cir.1997). Therefore, Dhillon failed to establish eligibility for asylum. See id. at 393. It follows that he failed to meet the more stringent standard for withholding of deportation. See id. at 394.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. The Illegal Immigration Reform and Immigrant Responsibility Act of 1996 ("IIRIRA”), Pub.L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996), replaced this section with a new judicial review provision codified at 8 U.S.C. § 1252. Under IIRIRA's transitional rules, however, this new provision does not apply to proceedings initiated prior to April 1, 1997 that result in a final deportation order entered after October 30, 1996. We therefore continue to exercise jurisdiction over Dhillon’s action under 8 U.S.C. § 1105a(a). IIRIRA § 309(c)(1); Kalaw v. INS, 133 F.3d 1147, 1150-51 (9th Cir.1997).